Citation Nr: 0842927	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  08-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in August 2008.  A transcript is of 
record.


FINDING OF FACT

The evidence of record demonstrates no present hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability for VA compensation 
purposes was not incurred as a result of service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2007. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the April 2007 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, hearing testimony and 
lay statements are associated with the claims file. 
Additionally, the veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claim

The veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000,  
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Service treatment records indicated the veteran underwent an 
audiology examination in July 1986. The veteran's hearing was 
as follows (in Hz):

Right Ear: 1000/05 2000/00 3000/05 4000/00  Average:  2.5
Left Ear:   1000/00 2000/00 3000/00 4000/10  Average:  2.5

A subsequent March 1997 audiological examination in-service 
yielded the following results (in Hz): 

Right Ear: 1000/15 2000/05 3000/05 4000/05  Average:  7.5
Left Ear:   1000/05 2000/05 3000/00 4000/10  Average:  5

According to the above in-service audiogram results, the 
veteran did not have bilateral hearing loss in service to a 
level that is considered a disability for VA purposes. 38 
C.F.R. § 3.385.  However, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Competent evidence of a current hearing loss 
disability (i.e., one meeting the  requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service  connection for hearing loss. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 



The veteran underwent a VA audiology examination in May 2007. 
The veteran's hearing was as follows (in Hz):

Right Ear: 1000/15 2000/10 3000/05 4000/ 0   Average:  7.5
Left Ear:   1000/15 2000/15 3000/15 4000/15  Average: 15

The Maryland CNC word list speech recognition score was 96 
percent for the right ear and 94 percent for the left ear. 

Based on the May 2007 test results, there is no competent 
evidence to establish a  current bilateral hearing loss 
disability as defined by 38  C.F.R. § 3.385. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability. See  
38 U.S.C.A. § 1110. Accordingly, where, as here, there is no  
competent evidence to establish that the veteran has the 
extent of bilateral hearing loss needed to constitute a 
disability under section 3.385, the current disability for  
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection. See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection, evidence of current disability, has 
not been met. 

During his August 2008 Board hearing, the veteran testified 
that he was instructed to "guess" on the May 2007 word 
recognition portion of the audiology examination, and 
therefore, the test results were an inaccurate reflection of 
his current hearing loss. He subsequently requested a new 
examination.

The Board notes, however, that in the April 2007 notice of 
disagreement and January 2008 VA Form 9, the veteran did not 
contest the VA examination results as invalid due to improper 
testing methods. In fact, he acknowledged the results for VA 
purposes were normal and stated that though his hearing loss 
was "just slight," it should still be recognized as service 
related. Significantly, the May 2007 VA audiologist did not 
diagnose the veteran with a "just slight" hearing loss; the 
examiner stated the veteran had normal hearing sensitivity in 
both ears. 

Given these matters of record, including the service medical 
and the May 2007 examination results, and the lack of any 
competent evidence indicating a hearing loss for VA purposes, 
the Board finds a new VA examination is not warranted. 

Finally, the first complaint of bilateral hearing loss is 
shown in the veteran's claim for service connection, which is 
approximately 10 years after the veteran's discharge from 
service. Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As the veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be  
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38  
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


